Title: From George Washington to the United States Senate and House of Representatives, 3 December 1793
From: Washington, George
To: United States Senate and House of Representatives


          
            Fellow Citizens of the Senate, and of the House of Representatives
            [3 December 1793]
          
          Since the commencement of the term, for which I have been again called into office, no
            fit occasion has arisen for expressing to my fellow Citizens at large, the deep and
            respectful sense, which I feel, of the renewed testimony of public approbation. While on
            the one hand, it awakened my gratitude for all those instances of affectionate
            partiality, with which I have been honored by my Country; on the other, it could not
            prevent an earnest wish for that retirement, from which no private consideration should
            ever have torn me. But influenced by the belief, that my conduct would be estimated
            according to its real motives; and that the people, and the authorities derived from
            them, would support exertions, having nothing personal for their object, I have obeyed
            the suffrage which commanded me to resume the Executive power; and I humbly implore that
            Being, on whose Will the fate of Nations depends, to crown with
            success our mutual endeavours for the general happiness.
          As soon as the War in Europe had embraced those Powers, with whom the United States
            have the most extensive relations; there was reason to apprehend that our intercourse
            with them might be interrupted, and our disposition for peace, drawn into question, by
            the suspicions, too often entertained by belligerent Nations. It seemed therefore to be
            my duty, to admonish our Citizens of the consequences of a contraband trade, and of
            hostile Acts to any of the parties; and to obtain by a declaration of the existing legal
            state of things, an easier admission of our right to the immunities, belonging to our
            situation. Under these impressions the Proclamation, which will be laid before you, was
              issued.
          In this posture of affairs, both new & delicate, I resolved to adopt general rules,
            which should conform to the Treaties, and assert the priviledges, of the United States.
            These were reduced into a system, which will be communicated to you. Although I have not thought myself at liberty to forbid the
            Sale of the prizes, permitted by our treaty of Commerce with France to be brought into
            our ports; I have not refused to cause them to be restored, when they were taken within
            the protection of our territory; or by vessels commissioned, or equipped in a warlike
            form within the limits of the United States.
          It rests with the wisdom of Congress to correct, improve or enforce this plan of
            proceedure; and it will probably be found expedient, to extend the legal code, and the
            Jurisdiction of the Courts of the United States, to many cases which, though dependent
            on principles, already recognized, demand some further provisions.
          Where individuals shall, within the United States, array themselves in hostility
            against any of the powers at war; or enter upon Military expeditions, or enterprizes
            within the jurisdiction of the United States; or usurp and exercise judicial authority
            within the United States; or where the penalties on violations of the law of Nations may
            have been indistinctly marked, or are inadequate; these offences cannot receive too
            early and close an attention, and require prompt and decisive remedies.
          Whatsoever those remedies may be, they will be well administered by
            the Judiciary, who possess a long established course of investigation, effectual
            process, and Officers in the habit of executing it.
          In like manner; as several of the Courts have doubted, under
            particular circumstances, their power to liberate the vessels of a Nation at peace, and
            even of a citizen of the United States, although siezed under a false colour of being
            hostile property; and have denied their power to liberate certain
            captures within the protection of our territory; it would seem proper to regulate their
            jurisdiction in these points. But if the Executive is
            to be the resort in either of the two last mentioned cases, it is hoped, that he will be
            authorized by law, to have facts ascertained by the Courts, when, for his own
            information, he shall request it.
          I cannot recommend to your notice measures for the fulfilment of our duties to the rest of the world, without again pressing upon you the
            necessity of placing ourselves in a condition of compleat defence, and of exacting from
              them the fulfilment of their duties
            towards us. The United States ought not to endulge a persuasion,
            that, contrary to the order of human events, they will for ever keep at a distance those
            painful appeals to arms, with which the history of every other nation abounds. There is
            a rank due to the United States among Nations, which will be withheld, if not absolutely
            lost, by the reputation of weakness. If we desire to avoid insult, we must be able to
            repel it; if we desire to secure peace, one of the most powerful instruments of our
            rising prosperity, it must be known, that we are at all times ready for War. The
            documents, which will be presented to you, will shew the amount, and kinds of Arms and
            Military stores now in our Magazines and Arsenals: and yet an addition even to these
            supplies cannot with prudence be neglected; as it would leave nothing to the uncertainty
            of procuring a warlike apparatus, in the moment of public danger.
          Nor can such arrangements, with such objects, be exposed to the censure or jealousy of
            the warmest friends of Republican Government. They are incabable of abuse in the hands
            of the Militia, who ought to possess a pride in being the depositary of the force of the
            Republic, and may be trained to a degree of energy, equal to every military exigency of
            the United States. But it is an inquiry, which cannot be too solemnly pursued, whether
            the act “more effectually to provide for the national defence by establishing an uniform Militia throughout the United States” has organized them so as
            to produce their full effect; whether your own experience in the several States has not
            detected some imperfections in the scheme; and whether a material feature in an
            improvement of it, ought not to be, to afford an opportunity for the study of those
            branches of the Military art, which can scarcely ever be attained by practice alone?
          The connexion of the United States with Europe, has become extremely interesting. The
            occurrences, which relate to it, and have passed under the knowledge of the Executive,
            will be exhibited to Congress in a subsequent communication.
          When we contemplate the war on our frontiers, it may be truly affirmed, that every
            reasonable effort has been made to adjust the causes of dissention with the Indians,
            North of the Ohio. The Instructions given to the Commissioners evince a moderation and
            equity, proceeding from a sincere love of peace, and a liberality, having no restriction
            but the essential interests and dignity of the United States. The attempt, however, of an amicable negotiation having been
            frustrated, the troops have marched to act offensively. Although the proposed treaty did
            not arrest the progress of Military preparation; it is doubtful, how far the advance of
            the Season, before good faith justified active movements, may retard them, during the
            remainder of the year. From the papers and intelligence, which relate to this important
            subject, you will determine, whether the deficiency in the number of Troops, granted by
            law, shall be compensated by succours of Militia; or additional encouragements shall be
            proposed to recruits.
          An anxiety has been also demonstrated by the Executive, for peace with the Creeks and
            the Cherokees. The former have been relieved with Corn and with clothing, and offensive
            measures against them prohibited during the recess of Congress. To satisfy the
            complaints of the latter, prosecutions have been instituted for the violences committed
            upon them. But the papers, which will be delivered to you, disclose the critical footing
            on which we stand in regard to both those tribes; and it is with Congress to pronounce,
            what shall be done.
          After they shall have provided for the present emergency, it will merit their most
            serious labours, to render tranquillity with the Savages permanent, by creating ties of
            interest. Next to a vigorous execution of justice on the violators of
            peace, the establishment of commerce with the Indian nations in behalf of the United
            States, is most likely to conciliate their attachment. But it ought to be conducted
            without fraud, without extortion, with constant and plentiful supplies; with a ready
            market for the commodities of the Indians, and a stated price for what they give in
            payment, and receive in exchange. Individuals will not pursue such a traffic, unless
            they be allured by the hope of profit; but it will be enough for the the United States
            to be reembursed only. Should this recommendation accord with the opinion of Congress,
            they will recollect, that it cannot be accomplished by any means yet in the hands of the
            Executive. Gentlemen of the House of Representatives
          The Commissioners, charged with the settlement of Accounts between the United and
            Individual States, concluded their important functions, within the time limited by Law;
            and the balances, struck in their report, which will be laid before Congress, have been
            placed on the Books of the Treasury.
          On the first day of June last, an instalment of one million of florins became payable
            on the loans of the United States in Holland. This was adjusted by a prolongation of the
            period of reimbursement, in nature of a new loan, at an interest of five per cent for
            the term of ten years; and the expences of this operation were a commission of three
              prCent.
          The first instalment of the loan of two millions of dollars from the Bank of the United
            States, has been paid, as was directed by Law. For the second it is necessary, that
            provision should be made.
          No pecuniary consideration is more urgent, than the regular redemption and discharge of
            the public debt: on none can delay be more injurious, or an œconomy of time more
            valuable.
          The productiveness of the public revenues hitherto, has continued to equal the
            anticipations which were formed of it; but it is not expected to prove commensurate with
            all the objects, which have been suggested. Some auxiliary provisions will, therefore,
            it is presumed, be requisite; and it is hoped that these may be made, consistently with
            a due regard to the convenience of our Citizens, who cannot but be sensible of the true
            wisdom of encountering a small present addition to their contributions, to obviate a
            future accumulation of burthens.
          
          But here, I cannot forbear to recommend a repeal of the tax on the transportation of
            public prints. There is no resource so firm for the Government of the United States, as
            the affections of the people guided by an enlightened policy; and to this primary good,
            nothing can conduce more, than a faithful representation of public proceedings,
            diffused, without restraint, throughout the United States.
          An estimate of the appropriations, necessary for the current service of the ensuing
            year, and a statement of a purchase of Arms and Military stores, made during the recess,
            will be presented to Congress. Gentlemen of the
            Senate, and of the House of Representatives.
          The several subjects, to which I have now referred, open a wide range to your
            deliberations; and involve some of the choicest interests of our common Country. Permit
            me to bring to your remembrance the magnitude of your task. Without an unprejudiced
            coolness, the welfare of the Government may be hazarded; without harmony, as far as
            consists with freedom of sentiment, its dignity may be lost. But, as the Legislative
            proceedings of the United States will never, I trust, be reproached for the want of
            temper or of candour; so shall not the public happiness languish, from the want of ⟨my
            strenuous and warmest co-operation.
          
            Go: Washington.⟩
          
        